Order entered September 3, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00185-CR
                            No. 05-20-00186-CR

               DANIEL ARTURO CONTRERAS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
            Trial Court Cause Nos. F16-75561-H & F18-76586-H

                                  ORDER

     Before the Court is appellant’s August 31, 2020 third motion to extend the

time to file his brief. We GRANT the motion and ORDER appellant’s brief filed

by September 10, 2020.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE